JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The cotut has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED that appellant’s sentence be affirmed. Prior to imposing sentence, the district court considered and rejected appellant’s arguments regarding a downward departure based on her substance abuse rehabilitation. The district court recognized its discretion to grant a downward departure pursuant to United States v. Harrington, 947 F.2d 956, 962 (D.C.Cir.1991), but declined to exercise that discretion. Appellant presents no basis for reversing the district court’s decision. See United States v. Sammoury, 74 F.3d 1341, 1343 (D.C.Cir.1996); United States v. Pinnick, 47 F.3d 434, 439 (D.C.Cir.1995).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.